Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Status of claims and reasons for allowance 
Amendment to the claims filed on 4/30/2021 has been fully considered and entered. 
Claims 4, 17, 20-22, 31, 37 and 38 were canceled by Applicants. 
Claims 1-3, 5, 8, 15, 26, 28-30 and 46-48 as filed on 4/30/2021 are allowed.  
Claim rejection under 35 U.S.C. 103 as being unpatentable over US 2014/0243227 (Clevers et al), Carraway et al (Nature 1992, Vl. 387, pages 512-516), US 8,685,726 (Schulz et al), 2011/0191868 (Gupta) and WO 2014/066649 (Nigam) was/remains withdrawn in view of Applicants’ arguments (filed with the prior response 12/16/2020) drawn to unexpected effects of using the claimed culture medium optimized by addition of ERbB3/4 ligand neuregulin for culturing lung epithelial stem cells and increasing number of passages of lung organoids (response 12/16/2020, page 10). 
Claims 1-3, 5, 8, 15, 26, 28-30, and 46-48 as filed on 4/30/2021 are free from prior art of record and allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 4, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653